Citation Nr: 0420045	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  96-41 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
internal derangement and partial ankylosis of the right knee.

2.  Entitlement to an evaluation in excess of 10 percent for 
arthritis of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph Michael Horrigan



INTRODUCTION

The veteran served on active duty from February 1978 to May 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision that 
increased the evaluation for the veteran's right knee 
disability from 20 to 30 percent disabling, and denied a 
compensable rating for a right ankle disability.  In August 
1997 the veteran appeared and gave testimony at a hearing 
before a hearing officer at the RO.  

The Board remanded this case to the RO for further 
development in August 1999.  In a rating action of October 
2001 the RO granted a separate compensable rating for 
traumatic arthritis of the right knee.  

In a March 2002 decision, the Board found that the veteran 
had not filed a timely substantive appeal in regard to the 
issue of entitlement to a compensable rating for a right 
ankle disorder.  The Board sought further development of the 
issues of increased rating for the veteran's right knee 
disabilities pursuant to authority granted by 38 
C.F.R.§ 19.9(a)(2)) (2002).  

That regulation was subsequently invalidated by the United 
States Court of Appeals for the Federal Circuit.  Disabled 
American Veterans v. Principi, No. 02-7304 (Fed. Cir. May 1, 
2003).  Accordingly the issues currently before the Board 
were remanded to the RO for further adjudication based on all 
the relevant evidence in the record.  


FINDINGS OF FACT  

1.  The veteran had no subluxation or instability on the most 
recent VA examinations.  

2.  The veteran has pain, occasional swelling, mild crepitus, 
and a 20-degree flexion contracture in the right knee with 
active flexion in the right knee to 35 degrees and extension 
of the right knee to 10 degrees.  


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 30 percent for 
internal derangement and partial ankylosis of the right knee 
have not been met.  38 U.S.C.A. § 1155(West 2002); 38 C.F.R. 
§ 4.71(a), Diagnostic Code 5257 (2003).  

2.  The criteria for an evaluation in excess of 10 percent 
for traumatic arthritis of the right knee have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.71(a), Diagnostic Codes 
5260-5261 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Pub. L. 106-475, 114 Stat. 2099 (Nov. 9, 
2000).  Among other things, the VCAA eliminated the well-
grounded-claim requirement and modified the Secretary's 
duties to notify and assist claimants.  

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  It also 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a).

In Pelegrini v. Principi, No. 01-944, U.S. Vet App. (June 24, 
2004) the United States Court of Appeals for Veterans Claims 
(Court) found that a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) (2003) must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."

In a letter dated in May 2001, the RO informed the veteran of 
the evidence needed to substantiate her claims for increased 
ratings for her right knee disabilities, and of who was 
responsible for obtaining what evidence. This notice letter, 
in conjunction with the June 1996 statement of the case and 
several subsequent supplemental statements of the case, 
informed the appellant of the type of evidence that VA 
needed.  The May 2001 VCAA notice told the claimant of her 
responsibility for submitting evidence, and thereby put her 
on notice to submit all such relevant evidence in her 
possession.  

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
However, the Court also held that the lack of VCAA notice 
prior to initial adjudication of the claim is adequately 
remedied by providing such notice thereafter, as has been 
done in this case.  Pelegrini v. Principi.

Moreover, it does not appear from a review of the record that 
any clinical evidence relevant to the veteran's current 
claims is available, but not yet associated with the claims 
folder.  In addition, the Board notes that the veteran had 
been afforded a recent VA examination of her right knee 
sufficient to determine the current degree of severity of 
right knee disability.  The examiner had access to all the 
relevant evidence of record and he also provided medical 
evidence pertinent to the veteran's claim.  

I.  Factual Basis

Review of the service medical records reveals tat the veteran 
injured her right knee while playing basketball during 
service.  

In a rating action of October 1980 the RO granted service 
connection for internal derangement of the right knee with 
residual partial ankylosis and traumatic arthritis.  A 20 
percent rating was assigned for this disability, effective 
May 21, 1980.  

In its August 1995 rating action the RO increased the 
evaluation for the veteran's internal derangement of the 
right knee with residual partial ankylosis and traumatic 
arthritis to 30 percent disabling, effective March 20, 1994.  

In a rating action of February 2000 the RO assigned a 
separate 10 percent rating for the veteran's traumatic 
arthritis of the right knee, effective March 2, 1994.  The 30 
percent rating for internal derangement and partial ankylosis 
of the right knee was confirmed and continued.  

VA clinical records reflect occasional treatment during the 
1990s for pain and swelling in the right knee.  

In a statement received in July 1995, a private physician 
reported that the veteran had advanced patello-femoral 
arthritis in the right knee that significantly impaired her 
endurance when ambulatory.  

During an RO hearing in August 1997, the veteran complained 
of pain, swelling, locking and buckling in the right knee.  
The veteran stated that she had undergone two surgeries on 
the right knee, but these procedures had not improved her 
knee disability.  

During a VA examination in September 1997 there was a 
longitudinal and curvilinear incision scar.  There was 
positive point tenderness over the lateral joint line.  Range 
of motion was from 15 degrees to 45 degrees.  The veteran 
could stand up and could perform partial weight bearing 
assisted by a cane.  There was crepitus and pain on movement 
of the knee, but no effusion for internal derangement and 
partial ankylosis of the right knee.  The impression was 
right knee flexion contracture, secondary to degenerative 
arthritis.  On VA examination in October 1997, there was 
tenderness over the lateral joint line.  Range of motion was 
from 15 to 45 degrees.  There was no swelling or effusion in 
the right knee, but crepitus on knee movement was reported.  

In November 1997 the examiner noted that the veteran had a 
flexion contracture of the right knee, for which she had 
undergone surgery in 1979 and 1980.  The knee was described 
as very stiff, and limited to 30 degrees of flexion.  The 
knee was described as essentially a stiff contracted knee and 
the veteran had limited use of the knee with severe pain.  

During a VA examination in July 1998, the veteran was noted 
to have a flexion contracture of 15 degrees in the right 
knee.  She could flex her knee to approximately 60 degrees.  
There was a well-healed medial and anterior scar.  There was 
tenderness in the medial, anterior, and lateral joint lines 
and the presence of a positive patella grind was reported.  
There was no ligamentous instability in the right knee.  

On a VA examination in January 2000, the veteran complained 
that her knee hurt all the time and that she was unable to 
stand on the right leg for any time.  She was noted to use a 
cane for ambulation.  Evaluation revealed a grossly deformed 
right knee.  There was a 15-20 degree flexion contracture and 
the veteran could only flex her knee from 20 degree to 40 
degrees.  The right knee was warm and felt inflamed.  There 
was some fluid in the knee noted on palpation and the knee 
was tender throughout.  An X-ray in March 2000, showed 
moderately severe degenerative arthritis in the right knee.  

During a September 2000 VA examination it was noted that the 
right knee was held in about 10 degrees of the valgus 
position.  Evaluation revealed 10 degrees of extension and 
the veteran refused to flex the knee.  The veteran was noted 
to stand and rise normally.  The veteran used a cane and it 
was noted that she had a mild limp accentuated by heel and 
toe walking.  The veteran refused to squat or hop.  There was 
no evidence of weakened movement, excess fatigability or 
incoordination.  It was noted that she was in excruciating 
pain at the time of the examination, so that there would be 
no additional functional loss or lost motion during flare-
ups.  

Private clinical records reflect treatment in December 2001 
and August 2002 for pain in the right knee.  

On VA orthopedic examination in August 2003, the veteran 
complained of constant pain and swelling in the right knee.  
Examination revealed three a well-healed arthroscopic scars 
and a 6-inch long, well-healed surgical incision scar.  No 
swelling, warmth, or erythema was noted.  There was mild, 
diffuse tenderness and marked diffuse tenderness, especially 
posteriorly.  Mild crepitus on extension was noted.  There 
was no subluxation, contracture, laxity, or instability.  The 
McMurray's sign was negative, as was the Lachmann's sign.  
Anterior and posterior drawer signs were negative.  Extension 
was to 10 degrees and flexion was to 35 degrees.  

The veteran was noted to use a cane for distance walking.  
There was a mild limp to the right and toe and heel walking 
accentuated the limp.  There was no weakness or atrophy of 
the musculature.  The veteran refused to hop or squat.  The 
examining physician stated that there was no evidence of 
weakened movement, excess fatigability, or incoordination.  
Some functional overlay was reported and he estimated that 
without this overlay, her range of right knee motion would 
improve 40 percent.  


II.  Legal Analysis

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A.§ 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
The veteran's right knee disability may be evaluated under 
Diagnostic Code 5257 based on subluxation and instability and 
under Diagnostic Codes 5260 and 5261 based on limitation of 
flexion and extension.  

Under the provisions of 38 C.F.R.§ 4.71, Diagnostic Code 
5257, a 10 percent evaluation may be assigned for slight 
recurrent subluxation or lateral instability of the knee.  A 
20 percent evaluation may be assigned for moderate recurrent 
subluxation or lateral instability of the knee.  A 30 percent 
evaluation may be assigned for severe recurrent subluxation 
or instability of the knee.  

Under the provisions of 38 C.F.R. § 4.71(a), Diagnostic Code 
5010, traumatic arthritis is rated as degenerative arthritis 
on the basis of limitation of motion of the affected joint.  
Under the provisions of Diagnostic Codes 5260 and 5261, a 10 
percent evaluation is assigned if knee flexion is limited to 
45 degrees or if knee extension is limited to 10 degrees.  A 
20 percent evaluation is assigned if knee flexion is limited 
to 30 degrees or if knee extension is limited to 15 degrees.  
A 30 percent evaluation is assigned if knee flexion is 
limited to 15 degrees or if knee extension is limited to 20 
degrees.  

38 C.F.R.§ 4.59 (2003) provides that it is the intent of the 
rating schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability and as 
entitled to the minimum compensable rating for the joint.  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  The Court has interpreted Francisco as meaning 
that the most recent, or "current", medical findings are to 
be given precedence over past examinations in adjudicating 
claims for a rating increase after an initial rating has been 
assigned in a final VA decision.  Bowling v. Principi, 15 
Vet. App. 1, 10 (2001).

On the veteran's recent VA examinations, no instability, 
subluxation laxity or instability was noted in the right knee 
and review of the other relevant clinical records in the 
claims folder fails to reveal any findings indicative of 
right knee subluxation or instability.  Since that is the 
case, the veteran's internal derangement and partial 
ankylosis of the right knee warrants no more than the 30 
percent rating currently in effect for this right knee 
disability.  

On the veteran's most recent VA examination she was noted to 
have 35 degrees of flexion in the right knee, and 10 degrees 
of flexion.  Limitation of motion of this extent warrants no 
more than a 10 percent rating under the scheduler criteria of 
diagnostic codes 5260 or 5261.  The evidence of record does 
not demonstrate a limitation of knee flexion to 30 degrees or 
a limitation of knee extension to 15 degrees, which is the 
scheduler requirement for a higher rating under the criteria 
of these diagnostic codes.  

The most recent examiner found no indications of functional 
impairment such as would warrant an increased rating for 
limitation of motion under the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59.

Finally, in evaluating this claim, the Board notes that there 
is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b) (2003). 

In the absence of evidence that the veteran's right knee 
disorder causes marked interference with the veteran's 
employment or has required frequent periods of 
hospitalization, referral for consideration of an 
extraschedular rating for the veteran's service connected 
right knee disabilities is not warranted. Shipwash v. Brown, 
8 Vet. App. 218 (1995)


ORDER

Entitlement to an evaluation in excess of 30 percent for 
internal derangement and partial ankylosis of the right knee 
is denied.  

Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis f the right knee is denied.  




	                        
____________________________________________
	Mark D. Hindin. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



